Case 3:20-cv-00201-HEH-RCY Document 16 Filed 10/29/20 Page 1 of 5 PageID# 63




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


TROY DEWVON DREW,

       Petitioner,

V.                                                      Civil Action No. 3:20CV201-HEH


COMMONWEALTH OF VIRGINIA,

       Respondent.

                              MEMORANDUM OPINION
                             (Granting Motion to Dismiss)

       Troy Dewvon Drew, a Virginia state prisoner proceeding pro se, brings this

petition pursuant to 28 U.S.C. § 2254("§ 2254 Petition," ECF No. 1)challenging his

felony conviction for eluding a police officer in the Circuit Court for the City of

Chesapeake, Virginia ("Circuit Court"). Drew contends that he is entitled to relief

because the evidence was insufficient to support that conviction. Respondent

acknowledges that Drew exhausted this claim and moves to dismiss on the ground that

the claim lacks merit. For the reasons that follow, the Motion to Dismiss(ECF No.7)

will be GRANTED.


               I. APPLICABLE CONSTRAINTS UPON HABEAS REVIEW

       In order to obtain federal habeas relief, at a minimum, a petitioner must

demonstrate that he is "in custody in violation ofthe Constitution or laws or treaties of

the United States." 28 U.S.C. § 2254(a). The Antiterrorism and Effective Death Penalty

Act("AEDPA")of 1996 further circumscribed this Court's authority to grant relief by
Case 3:20-cv-00201-HEH-RCY Document 16 Filed 10/29/20 Page 2 of 5 PageID# 64




way of a writ of habeas corpus. Specifically,"[s]tate court factual determinations are

presumed to be correct and may be rebutted only by clear and convincing evidence."

Gray v. Branker, 529 F.3d 220, 228(4th Cir. 2008)(citing 28 U.S.C. § 2254(e)(1)).

Additionally, under 28 U.S.C. § 2254(d), a federal court may not grant a writ of habeas

corpus based on any claim that was adjudicated on the merits in state court unless the

adjudicated claim:

      (1) resulted in a decision that was contraiy to, or involved an unreasonable
      application of, clearly established Federal law,as determined by the Supreme
       Court ofthe United States; or
      (2)resulted in a decision that was based on an unreasonable determination of
      the facts in light ofthe evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). The Supreme Court has emphasized that the question "is not

whether a federal court believes the state court's determination was incorrect but whether

that determination was unreasonable—a substantially higher threshold." Schriro v.

Landrigan,550 U.S. 465,473(2007)(citing Williams v. Taylor, 529 U.S. 362,410

(2000)).

                                       II. ANALYSIS


       A federal habeas petition warrants relief on a challenge to the sufficiency of the

evidence only if "no rational trier of fact could have found proof of guilt beyond a

reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 324(1979). The relevant question

in conducting such a review is whether, "after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements ofthe crime beyond a reasonable doubt." Id. at 319(citing Johnson v. Louisiana,

406 U.S.356,362(1972)). The critical inquiry on review ofthe sufficiency ofthe evidence
Case 3:20-cv-00201-HEH-RCY Document 16 Filed 10/29/20 Page 3 of 5 PageID# 65




to support a criminal conviction is "whether the record evidence could reasonably support

a finding of guilt beyond a reasonable doubt." /(c/. at 318.

       Drew was found guilty ofviolating section 46.2-817(B)ofthe Virginia Code. That

provision provides:

       Any person who, having received a visible or audible signal from any law
       enforcement officer to bring his motor vehicle to a stop, drives such motor
       vehicle in a willful and wanton disregard ofsuch signal so as to interfere with
       or endanger the operation of the law-enforcement vehicle or endanger a
       person is guilty of a Class 6 felony.

Va. Code § 46.2-817(3)(West 2020).

       The Court of Appeals of Virginia aptly summarized the evidence ofDrew's guilt as

follows:


              Officer A.M. Gerace of the Chesapeake Police Department testified
       that on September 4,2017, she encountered a vehicle traveling at a speed of
       approximately forty-seven miles per hour in a twenty-five mile-per-hour
       zone. She testified she initiated a stop of the vehicle, and encountered
       appellant as the driver of the vehicle. She testified appellant told her his
       name was Jaron Drew. Gerace testified that when she searched the DMV
       database using the name and date of birth appellant provided,the picture that
       displayed did not resemble appellant. Gerace testified that while she was
       attempting to obtain appellant's accurate information, she called for backup
       and, subsequently, two other officers. Sergeant Greg Evans and Officer
       Slaten of the Chesapeake Police Department, arrived. Gerace stated that
       Evans and Slaten took up positions next to appellant's car. Sergeant Evans
       stood next to the driver's side door, and Officer Slaten stood next to the
       passenger's side door. Evans testified that he told appellant to step out ofthe
       car, and appellant then responded by quickly taking off in the vehicle.
       Gerace testified that she saw Evans "backing away quickly" from the vehicle
       right before appellant drove off. Gerace also testified that she pursued
       appellant in her vehicle with the lights and sirens activated. Gerace stated
       that appellant made three turns during the pursuit before coming to a stop.
       Gerace also testified that, during the pursuit, appellant was driving at a speed
       of more than thirty-five miles per hour but less than fifty miles per hour, in
       an area where the speed limit was twenty-five miles per hour, and at one
       point appellant had to swerve to avoid hitting another vehicle.
Case 3:20-cv-00201-HEH-RCY Document 16 Filed 10/29/20 Page 4 of 5 PageID# 66




             The trial court found that Sergeant Evans did more than merely
      stepping back to avoid being hit when appellant sped off and that the only
      reason he did not get hurt was due to his own action. The court also found
      that, by driving forty-five miles per hour in a twenty-five mile-per-hour
      residential zone, appellant caused danger to himself or others driving. For
      these reasons, the trial judge found appellant guilty offelony eluding.

Drew V. Commonwealth, No.0219-19-1, at 2-3(Va. Ct. App. July 26, 2019).

      Drew contends that the evidence was insufficient because his conduct never

endangered the law enforcement vehicle or another person. (§ 2254 Pet. 5.) This

contention is fiivolous. Drew's actions clearly endangered Sergeant Evans, Drew, and

other individuals along the route of his reckless attempt to elude the police. As the Court

of Appeals of Virginia observed:

      [T]he evidence established that Sergeant Evans leaned into appellant's
      vehicle and instructed appellant to step out of the vehicle. While Sergeant
      Evans was still leaning down towards the window, appellant sped offso that
      Sergeant Evans had to quickly step back to avoid being hurt. The evidence
      also established that appellant was driving thirty-five to fifty miles per hour
      in a twenty-five mile-per-hour zone, putting himself and other people in
      danger. Based on this evidence, a rational fact finder certainly could have
      concluded that appellant, after having stopped because ofa police signal and
      having received an order from a police officer to exit the vehicle, deliberately
      ignored the order to step out ofthe vehicle and drove off quickly and at such
      a speed that he endangered himself and others.

Drew,No.0219-19-1, at 3. Accordingly, Drew's claim lacks merit and will be dismissed.

                                   Ill CONCLUSION


       Drew's claim will be dismissed. The § 2254 Petition will be denied. The Motion

to Dismiss(EOF No. 7)will be granted. The action will be dismissed. A certificate of

appealability will be denied. Drew's outstanding motions(ECF Nos. 13, 14) will be

denied.
Case 3:20-cv-00201-HEH-RCY Document 16 Filed 10/29/20 Page 5 of 5 PageID# 67




        An appropriate Order will accompany this Memorandum Opinion.

        It is so ORDERED.




                                                   /s/
                                HENRY E. HUDSON
Date:                           SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
